Citation Nr: 0701744	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-17 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for chronic fatigue 
syndrome.

Entitlement to an initial compensable rating for chronic 
hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1988 and from March 1989 to March 1992.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Jackson, Mississippi and 
Columbia, South Carolina, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  

When the veteran's appeal was previously before the Board in 
February 2004, it was decided in part and remanded in part.  
While the case was in remand status, the veteran was granted 
an earlier effective date of October 16, 1996, for service 
connection for hepatitis B.  The case has therefore been 
returned to the Board for further appellate action.

The Board notes that the veteran's representative appears to 
raise the issue of service connection for a kidney disability 
as secondary to hepatitis B in its November 2006 written 
brief presentation to the Board.  This claim is referred to 
the originating agency for the appropriate action.


FINDINGS OF FACT

1.  The veteran does not have chronic fatigue syndrome.

2.  The veteran's hepatitis B has not resulted in 
demonstrable liver damage, functional impairment of the 
liver, or any significant symptomatology.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§  3.303, 4.88a (2006).
2.  The criteria for an initial compensable evaluation for 
hepatitis B have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA for both 
his claims by letter mailed in June 2004, subsequent to its 
initial adjudication of the claims.  Although the originating 
agency did not specifically request the appellant to submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
effective-date element of either claim or the disability-
evaluation element of his service connection claim, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that neither service 
connection nor an increased rating is warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In this regard, the Board notes 
that the veteran informed VA that he was undergoing a kidney 
biopsy in January 2006.  The veteran stated that he would 
provide records of the kidney biopsy when they became 
available; however, he has not provided this medical 
evidence, nor has he supplied the necessary information to 
enable VA to secure these records on his behalf.  In 
addition, VA has received no confirmation that the veteran 
has in fact undergone a kidney biopsy.  In any event, the 
Board finds that records pertaining to the veteran's kidneys 
are not relevant to either of the issues currently on appeal.  
As reflected above, the issue of service connection for 
kidney disability is a matter for the originating agency to 
address.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either of the claims before the Board.  The 
Board is also unaware of any such available evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
November 2005.  There is no indication in the record or 
reason to believe that either ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Service Connection for Chronic Fatigue Syndrome

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires specific criteria.  These include new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and six or more of the following: 
acute onset of the condition, low grade fever, nonexudative 
pharyngitis, palpable or tender cervical or axillary lymph 
nodes, generalized muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise, headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), migratory joint pains, neuropsychologic 
symptoms, and sleep disturbance.  See 
38 C.F.R. § 4.88a (2006).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran claims that he has chronic fatigue syndrome as a 
result of his service in Southwest Asia during the Gulf War.  
Service medical records show no treatment for or complaint of 
fatigue and no diagnosis of chronic fatigue disorder.  The 
report of examination for discharge in January 1992 shows 
that the veteran was found to be normal upon physical 
examination.  

In December 1995 the veteran was provided two VA examinations 
in response to his original claim for service connection for 
chronic fatigue.  He was diagnosed with an adjustment 
disorder and a subjective history of fatigue, possible 
secondary to hepatitis B.  Following his claim for service 
connection for chronic fatigue syndrome based on service 
during the Gulf War, the veteran was provided a VA 
psychiatric examination in May 2003.  The veteran stated that 
he was diagnosed with chronic fatigue syndrome in 1995.  The 
examiner provided an Axis I diagnosis of a recurrent major 
depressive disorder and Axis III diagnoses of hepatitis B and 
chronic fatigue syndrome.  The claims folder was not reviewed 
by the examiner.

The veteran underwent another VA examination in June 2003.  
He stated that he did not believe that his fatigue was 
entirely due to his depression and hepatitis B.  The examiner 
noted that the veteran gave a long history of fatigue and 
that it was not acute in its onset.  The veteran denied 
experiencing a low grade fever, lymphadenopathy, generalized 
muscle aches or weakness, and headaches.  Again, the claims 
folder was not available for review by the examiner.  The 
diagnosis was subjective complaints of fatigue.  The examiner 
noted that the veteran did not meet the VA criteria for 
chronic fatigue syndrome.

Also of record are treatment records from the Jackson and 
Columbia VA Medical Centers (VAMCs) dated from November 1995 
to June 2004.  Throughout this period, the veteran was 
treated regularly for depression and an anxiety disorder.  
His fatigue was typically attributed to his depression and 
hepatitis B.  VAMC records also show that in August 1995 the 
veteran stated that he had been diagnosed with chronic 
fatigue syndrome for 10 years.  In December 2002 he underwent 
a Persian Gulf examination where he reported having chronic 
fatigue, although no diagnosis of chronic fatigue syndrome 
was made.  In fact, the only diagnosis of chronic fatigue 
syndrome contained in the veteran's VAMC records was made in 
June 2003 by C.M., a registered dietician.  Following a sleep 
study in November 2003, the veteran was diagnosed with sleep 
apnea.

In the Board's opinion, the evidence supportive of the 
veteran's claim is not very probative.  In this regard, the 
Board notes that the evidence supportive of the claim is 
limited to the veteran's own statements, the May 2003 medical 
opinion provided during the VA psychiatric examination, and 
the June 2003 diagnosis by the veteran's registered 
dietician.  The veteran's statements are not competent 
evidence of a valid diagnosis of chronic fatigue syndrome 
since the veteran, as a lay person, is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  With respect to the diagnosis from the May 2003 VA 
examination, the Board notes that the claims folder was not 
available at this examination and therefore the examiner's 
opinion is of little probative value as he did not review the 
veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also Owens v. Brown, 7 Vet. App. 429 (1995).  Similarly, 
while the veteran's registered dietician diagnosed him with 
chronic fatigue syndrome, nothing in the claims folder 
establishes that C.M. is qualified to render a medical 
diagnosis and her opinion also appears based on the veteran's 
recitation of history.  Finally, none of the diagnoses of 
chronic fatigue syndrome contained in the record comply with 
the specific criteria set forth in 38 C.F.R. § 4.88a (2006) 
for a valid diagnosis.  

In contrast, while the examiners at the veteran's other VA 
examinations have acknowledged his subjective complaints of 
fatigue, no diagnoses of chronic fatigue syndrome have been 
made.  While the claims folder was not available at the 
veteran's June 2003 examination, the examiner reviewed the 
veteran's current symptoms and past laboratory results in 
accordance with the criteria contained in 38 C.F.R. § 4.88a 
and concluded that he did not meet VA criteria for chronic 
fatigue syndrome.  In addition, the veteran's extensive VAMC 
records establish that his fatigue has been consistently 
attributed to his depression, hepatitis B, and sleep apnea.  
As the evidence of record is insufficient to establish a 
valid diagnosis of chronic fatigue syndrome, service 
connection is not in order for this claimed disability.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


Compensable Rating for Hepatitis B

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for rating 
hepatitis were revised, effective July 2, 2001.  See 66 Fed. 
Reg. 29,486-29,489.

The criteria for evaluation of infectious hepatitis in effect 
prior to July 2, 2001, provide that a noncompensable 
evaluation is warranted if it was healed and nonsymptomatic.  
A 10 percent evaluation is warranted for demonstrable liver 
damage with mild gastrointestinal disturbance.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).

Under the current criteria, a noncompensable rating is 
applicable for hepatitis B if it is nonsymptomatic.  A 10 
percent evaluation is applicable where hepatitis B is 
productive of intermittent fatigue, malaise, and anorexia, or 
where there are incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia and 
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks during the previous 
12 month period.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2006).

Note 1 following Diagnostic Code 7345 provides that sequelae, 
such as cirrhosis or malignancy of the liver, will be 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms should not be used as the basis for 
evaluations under Diagnostic Code 7345 and a diagnostic code 
for sequelae.  

Note 2 following Diagnostic Code 7345 provides that a period 
of "incapacitating symptoms" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician. 

Analysis

In a June 2003 rating decision the veteran was granted 
service connection and a noncompensable rating for hepatitis 
B, effective February 28, 2002.  As noted above, in February 
2004 the effective date for this award of service connection 
was changed to October 16, 1996.

VAMC records establish that the veteran was diagnosed with 
hepatitis B in May 1996 as laboratory results showed that he 
was reactive for the hepatitis B antibody with symptoms such 
as malaise and aching joints.  A liver function test in 
January 1996 was within normal limits.  During a November 
2002 Persian Gulf examination, the examiner noted that test 
results from July 2001 showed that the veteran had hepatitis 
B viral DNA less than 0.017 and was negative for the 
hepatitis B-E antigen.  The hepatitis B core and surface 
antibodies were also negative, while the hepatitis B surface 
antigen was positive.  In September 2003 the veteran's 
physician stated that the veteran was a chronic carrier of 
hepatitis B with no infection.  In March 2004 he was noted to 
have proteinuria of unknown etiology, but possibly caused by 
hepatitis B-related glomerular disease.
In June 2003 the veteran was provided a VA examination.  
Although the claims folder was not available, the examiner 
noted that three liver function tests in the past year had 
been normal.  As before, the veteran tested positive for the 
hepatitis B surface antigen and negative for the hepatitis B 
surface antibody.  The diagnosis was mild hepatitis B based 
on the clinical and laboratory results.  

The veteran was provided another VA examination in July 2004 
to determine the severity of his hepatitis B.  Again, the 
claims folder was not available for review.  The veteran 
denied vomiting and hematemesis.  He reported that he never 
required medication to treat his symptoms and that he 
experienced occasional abdominal pain with distension and 
occasional nausea.  The examiner noted that all the veteran's 
prior liver function tests had been normal, a July 2002 CT of 
the abdomen was negative for any abnormality, and a February 
2004 ultrasound showed a normal spleen and liver.  The 
diagnosis was chronic hepatitis B viral infection that 
appeared mild based on clinical findings and laboratory 
evidence.  In a November 2004 addendum, another VA physician 
reviewed the claims folder and stated that it supported the 
results of the previous VA examination.

The Board finds that the medical evidence of record does not 
establish that the veteran's hepatitis B warrants a 
compensable rating under either the former or the current 
rating criteria.  In this regard, the Board notes that the 
veteran's liver function tests have consistently been normal 
and he has no demonstrable liver damage.  Although the 
veteran has reported a number of complaints that he 
attributes to hepatitis B, in view of the medical evidence 
showing normal liver function tests and no demonstrable liver 
damage, the Board has concluded that the disability is 
productive of no significant symptoms and is properly 
evaluated as noncompensably disabling under the former or 
current criteria and throughout the initial evaluation 
period.

The Board has considered the doctrine of reasonable doubt but 
has determined that it is also inapplicable to this claim 
because the preponderance of the evidence is against the 
claim.



ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to an initial compensable rating for chronic 
hepatitis B is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


